Citation Nr: 1635599	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-40 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a right knee disability.

2. Entitlement to a disability rating in excess of 10 percent prior to August 14, 2014, and in excess of 10 percent from October 1, 2014, for a left knee disability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This matter was remanded by the Board in March 2013, February 2014, and February 2016 for further development.

In a March 2014 rating decision, the RO granted entitlement to service connection for major depressive disorder as secondary to the service-connected disability of degenerative arthritis of the bilateral knees, rated as 50 percent disabling, effective March 18, 2013.

In a December 2014 rating decision, the RO granted entitlement to a temporary evaluation of 100 percent for the Veteran's left knee based on surgical or other treatment necessitating convalescence, effective August 14, 2014; an evaluation of 10 percent was assigned from October 1, 2014.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board regrets the additional delay, but again finds that that further development is necessary, and the Veteran's claims must again be remanded.

The Veteran was last afforded a VA examination of his knees in January 2015.  However, the Board finds the January 2015 VA examination report is inadequate, as it does not indicate that range of motion testing of the service-connected right and left knees was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2015).  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his right and left knee disabilities, to include full range of motion studies.

VA treatment records associated with the evidentiary record are dated up to October 2015.  On remand, the AOJ should obtain all updated VA treatment records.

Finally, the Veteran's claim for TDIU is inextricably intertwined with the remanded claims for increased disability ratings.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records, to include treatment records from the Salisbury VAMC dated from October 2015 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected right and left knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right and left knees.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b) To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knees since February 2010.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

The supporting rationale for all opinions expressed must be provided.

3. The AOJ should conduct any other necessary development regarding the Veteran's right knee, left knee, and TDIU claims.

4. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

